Nichols, Chief Justice.
The former husband appeals from the trial court’s judgment which granted the parties a divorce, awarded the wife alimony and ordered the division of jointly owned property. The sole enumeration of error is that the judgment is erroneous because it requires excessive alimony and property settlement for the former wife when no children are involved and when the wife’s net worth is vastly superior to the husband’s.
The evidence in the transcript and record adequately supports the judgment of the trial court as to the award of *242alimony and division of property. Thornhill v. Thornhill, 237 Ga. 900 (230 SE2d 284) (1976).
Submitted March 24, 1978
Decided April 18, 1978.
Saliba & Newsom, George M. Saliba, for appellant.
Blackburn, Bright & Dodd, Converse Bright, for appellee.

Judgment affirmed.


All the Justices concur.